Exhibit 10.3

AMENDMENT TO EMPLOYMENT AGREEMENT

This AMENDMENT (“Amendment”), by and among AFFINION GROUP HOLDINGS, INC., a
Delaware corporation (the “Company”), AFFINION GROUP, INC., a Delaware
corporation and wholly-owned subsidiary of the Company (“Affinion”), and TODD
SIEGEL (“Executive”) (collectively, the “Parties”) is made as of September 20,
2012.

WHEREAS, the Company, Affinion and Executive previously entered into an
Employment Agreement, dated as of November 9, 2007 (the “Employment Agreement”),
pursuant to which Executive serves Executive Vice President and Chief Financial
Officer of the Company;

WHEREAS, the Company intends to employ a new Chief Financial Officer;

WHEREAS, in connection therewith, the Company desires to adjust its management
structure;

WHEREAS, in connection with such restructuring, the Employment Agreement will be
modified as set forth herein; and

WHEREAS, capitalized terms used but not otherwise defined in this Amendment
shall have the meanings ascribed to such terms in the Employment Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
understandings, representations, warranties, undertakings and promises
hereinafter set forth, intending to be legally bound thereby, the Parties agree
as follows:

 

  1. Section 2(a) of the Employment Agreement shall be deleted in its entirety
and replaced with the following:

“Position. During the Employment Period, Executive shall serve as Chief
Executive Officer of the Company. In performing his duties hereunder, Executive
shall report directly to the Board. If reasonably requested by the Board,
Executive hereby agrees to serve (without additional compensation) as an officer
and director of any member of the “Affinion Group” (as defined in Section 5(a)
below).”

 

  2. The amount of Executive’s Annual Base Salary in Section 2(c)(i) is hereby
increased to $600,000.00.

 

  3. The amount of Executive’s Target Bonus in Section 2(c)(ii) is hereby
increased to 150% of Executive’s Annual Base Salary.

 

  4. Section 3(b) of the Employment Agreement is hereby amended by deleting the
second sentence thereof in its entirety and inserting the following in its
place:

“For purposes of this Agreement, “Cause” shall mean Executive’s (i) conviction
of a felony or a crime of moral turpitude; (ii) conduct that constitutes fraud
or embezzlement; (iii) willful misconduct or willful gross neglect;
(iv) continued willful failure to

 

1



--------------------------------------------------------------------------------

substantially perform his duties as Chief Executive Officer; or (v) a material
breach by Executive of this Agreement; provided that in the event of a
termination pursuant to clause (iv) or (v), to the extent such failure to
perform duties or material breach is subject to cure, the Company shall have
notified Executive in writing describing such failure to perform duties or
material breach and Executive shall have failed to cure such failure to perform
or breach within 30 days after his receipt of such written notice.”

 

  5. Section 4(a)(ii) of the Employment Agreement is hereby amended by deleting
the words “100% of” and inserting the words “two times”.

 

  6. Section 10(g) of the Employment Agreement is hereby amended by deleting the
word “President” and inserting the words “General Counsel”.

 

  7. This Amendment shall become effective at such time as the Company enters
into a definitive employment agreement with a new Chief Financial Officer.

 

  8. The Employment Agreement, as amended by the terms of this Amendment, will
supersede the prior terms of the Employment Agreement.

 

  9. This Amendment will be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to any choice of law or
conflicting provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of Delaware to be applied. In furtherance of the foregoing, the internal law of
the State of Delaware will control the interpretation and construction of this
Amendment, even if under such jurisdiction’s choice of law or conflict of law
analysis, the substantive law of some other jurisdiction would ordinarily apply.

 

  10. This Amendment may be executed in separate counterparts, each of which is
deemed to be an original and all of which taken together constitute one and the
same agreement.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.

 

AFFINION GROUP HOLDINGS, INC. By:  

/s/ Sloane Levy

Name:   Sloane Levy Title:   Executive Vice President, General Counsel AFFINION
GROUP, INC. By:  

/s/ Sloane Levy

Name:   Sloane Levy Title:   Executive Vice President, General Counsel TODD
SIEGEL By:  

/s/ Todd H. Siegel